Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 30, 2022. Claims 1-2, 4, 8, 14, 17-19, 21, 23-24, 26-27, 29-35 are pending. Claims 8, 14, 17-18, 21, 23-24, 26-27 and 29-35 are withdrawn. Claims 1, 2 and 19 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1, 2, 4, 8 and 19), directed to a cell comprising (i) a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR), and (ii) a polypeptide capable of co-localizing a beta-2 microglobulin (B2M) component of an MHC class I molecule with an intracellular signaling domain within the cell, in the reply filed on Sep. 30, 2022, is acknowledged. For the species election requirement, Applicant elects 1) CAR and 2) a polypeptide comprising a B2M component.
Accordingly, claims 14, 17-18, 21, 23-24, 26-27 and 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claims 4 and 8 are withdrawn for being drawn to a non-elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0362975 A1, published on Dec. 20, 2018; PCT filed on Dec. 2, 2016), as evidenced by Tscherning et al. (Scand. J. Immunol. 39. 117 121. 1994).
Claims 1 and 19 are drawn to a cell comprising: (i) a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR); and (ii) a polypeptide capable of co-localizing a beta-2 microglobulin component of an MHC class I molecule with an intracellular signaling domain within the cell.
Chen teaches methods for engineering cells, including immune effector cells such as NK cells and CD4+ or CD8+ T cells with CRISPR. See e.g. [0093-0094]. It teaches that the cells may be engineered to express a chimeric antigen receptor (CAR), such as a CD19 CAR or a BCMA CAR. See e.g. [0095-0098]. 
Chen is silent on whether the CAR-expressing cells also comprise “a polypeptide capable of co-localizing a beta-2 microglobulin component of a MHC class I molecule with an intracellular signaling domain within the cell.” This limitation reads on the beta-2 microglobulin chain itself in the MHC class I molecule complex on a cell since the beta-2 microglobulin chain comprises a beta-2 microglobulin component and it is capable of co-localizing the beta-2 microglobulin component with the alpha chain of the MHC class I complex which comprises an intracellular signaling domain within the cell, as evidenced by Tscherning.
Tscherning teaches that a number of studies suggest that MHC-I molecules expressed on T cells may be actively involved in signal transduction and activation, that cross-linking of MHC class-I molecules induces a rise in (Ca2+)i in both T cells and a number of other cell types, and that, in T cells, this response is synergistic with parallel cross-linking of the TCR/CD3 complex as well as with crosslinking of the CD4 and CD8 molecules.. See e.g. Introduction. These teachings indicate that the MHC class I molecule are expressed on a plurality of cell types, including T cells, and comprises an intracellular signaling domain. A schematic picture of the MHC class I molecule is presented below:

    PNG
    media_image1.png
    881
    1007
    media_image1.png
    Greyscale

In the MHC class I molecule, the beta-2 microglobulin chain co-localizes with the alpha chain (heavy chain) which in turn comprises an intracellular signaling domain.
Accordingly, the cells engineered to express a CAR taught in Chen anticipates claims 1 and 19. 

   Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jena et al. (Blood, 2010, 116: 1035-1044), as evidenced by Tscherning et al. (Scand. J. Immunol. 39. 117 121. 1994).
Claims 1 and 19 are described and interpreted above.
Jena reviews studies on redirecting T-cell specificity by introducing a tumor-specific chimeric antigen receptor. It teaches that, to broaden the clinical application of adoptive immunotherapy against malignancies, investigators have developed robust systems for the genetic modification and characterization of T cells expressing introduced chimeric antigen receptors (CARs) to redirect specificity, and that the generation of clinical grade CAR-T cells is an example of bench-to-bedside translational science that has been accomplished using investigator-initiated trials operating largely without industry support. See Abstract.
Jena is silent on if the CAR expressing T cells used in the reviewed studies also comprise “a polypeptide capable of co-localizing a beta-2 microglobulin component of a MHC class I molecule with an intracellular signaling domain within the cell.”
As indicated in the rejection above, teachings of Tscherning indicate that MHC-I molecules are expressed on T cells and may be involved in signal transduction and activation. The MHC class I molecule comprises a membrane-spanning alpha chain and a beta-2 microglobulin chain colocalizing with the alpha chain.
Accordingly, the CAR-T cells disclosed in Jena reads on the cell of claims 1 and 19.   

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 19 are rejected under 35 U.S.C. 102/103 as being unpatentable over Chen et al. (US 2018/0362975 A1, published on Dec. 20, 2018; PCT filed on Dec. 2, 2016), as evidenced by Tscherning et al. (Scand. J. Immunol. 39. 117 121. 1994).
Claims 1 and 19 are described above. They are included here for an embodiment that the polypeptide of claim 1 comprises an engineered beta-2 microglobulin component. 
Claim 2 further specifies that the polypeptide capable of co-localizing the beta-2 microglobulin component of the MHC class I molecule with the intracellular signaling domain is an engineered beta-2 microglobulin further comprising an endodomain comprising an intracellular signaling domain. 
As indicated in the 102 rejection above, Chen teaches that CAR can be introduced into various immune cells, including T cells, for immunotherapy. 
Chen further teaches that it is believed that a cell that has been rendered TCR-/B2M-/CIITA- may be recognized as foreign by NK cells and targeted for destruction.
It teaches that an otherwise unmodified TCR-/B2M-/CIITA allogeneic CAR T (CART) cell may be at risk for attack when administered to a patient, and that expression of HLA-G on said cells should suppress any NK cell activity against that cell. It teaches that, because some forms of HLA-G require B2M, for cells in which expression of B2M has been reduced or eliminated, the authors investigated expression of a HLA-G:B2M fusion molecule, in the form of B2M-(G4S)3-HLA-G1 fusion format. See e.g. Example 14, [1648-1649]. Here, the HLA-G1 polypeptide represents the human version of the MHC class I alpha chain, and possess the general structure and properties of a MHC Class I alpha chain as disclosed in Tscherning.
Accordingly, Chen teaches immune cells engineered to express CAR, including CART (CAR-expressing T cells). It further teaches that TCR-/B2M-/CIITA- CART cells may be produced but needed to be further modified by introducing an HLA-G-B2M fusion protein to avoid attack by NK cells.
Therefore, teachings of Chen suggest a TCR-/B2M-/CIITA- CART cell modified by expressing an HLA-G-B2M fusion protein, reading on the cell of claim 2.
One may argue that Chen discloses expressing the HLA-G:B2M fusion protein in SupT1 cells and stops short at producing a TCR-/B2M-/CIITA- CART cell modified by expressing an HLA-G-B2M fusion protein, as it suggests theoretically.   
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to express the HLA-G:B2M fusion protein in a TCR-/B2M-/CIITA- CART cell to test the theorical hypothesis taught in Chen.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648